Citation Nr: 1003174
Decision Date: 01/21/10	Archive Date: 03/15/10
 
DOCKET NO. 07-38 069                       DATE JAN 21 2010

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
THE ISSUE 

Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD). 

REPRESENTATION 

Appellant represented by: Georgia Department of Veterans Services 

ATTORNEY FOR THE BOARD 

M. McBrine, Counsel 

INTRODUCTION 

The Veteran served on active duty from September 1965 to September 1967, and from September 1990 to August 1991, with additional periods of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. This issue was reopened by the Board in July 2008, and remanded by the Board for further development in July 2008 and April 2009, and now returns again before the Board. 

FINDINGS OF FACT 

The preponderance of the evidence of record indicates that the Veteran does not have a diagnosis of PTSD related to any in service verifiable stressors, or any other psychiatric diagnosis related to service. 

CONCLUSION OF LAW 

PTSD, or any other psychiatric disorder, was not incurred in or aggravated by active military service. 38 U.S.CA. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

- 2 - 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that V A will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 CF.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of letters sent to the Veteran in December 2005 and March 2006, as well as the prior Board remands dated July 2008 and April 2009. These letters and documents collectively informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the appellant should provide. Therefore, the Board finds that any notice errors did not affect the essential fairness of this adjudication, and that it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. The appellant was also specifically informed of the law as it pertains to effective dates by the March 2006 letter. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits that are being finally decided on this appeal, such as obtaining VA and private medical treatment records, and providing the Veteran with a V A examination. Consequently, the duty to notify and assist has been satisfied in this appeal. 

The Veteran and his representative contend that he has a current diagnosis of PTSD related to stressful experiences he encountered while he was stationed in the Persian Gulf, and specifically, the witnessing of burned bodies. 

Applicable laws provide that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any 'disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 CF.R. § 3.303(b). 

- 3 - 

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to the condition as to which, under Court case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic then generally a showing of continuity of symptomatology after service is required for service connection. 

Service connection for PTSD requires (i) medical evidence diagnosing PTSD, (ii) a link, established by medical evidence, between current symptoms and an in-service stressor, and (iii) credible supporting evidence that the in-service stressor occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(t). See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board must consider all claims reasonably raised by the record. See Solomon v. Brown. 6 Vet. App. 396, 400 (1994). See also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally construe all documents filed by a claimant). Therefore, while the Veteran has primarily requested service connection for PTSD, the Board has reasonably inferred a claim for any psychiatric disorder. 

The United States Court of Appeals for Veterans Claims (Court) has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
Initially, the Board points out that, in forming its decision, it has reviewed every piece of evidence in the Veteran's claims tile, and weighed its materiality and probative value to the Veteran's claim. However, the Board finds that it is not 

- 4 - 

feasible or prudent to engage in a detailed discussion of every page of evidence, much of which is duplicative or irrelevant to the issue on appeal; therefore, the Board has omitted discussion of most of the evidence of record that is not material or probative to the Veteran's claim, and any evidence of record not discussed in this decision should be considered to have been weighed thoroughly by the Board, but found to have been immaterial or to lack probative value to the Veteran's claim. 

Taking into account all relevant evidence, the Board finds that service connection is not warranted for PTSD. In this regard, while the Veteran does have a verified stressor, the Veteran does not have a confirmed diagnosis of PTSD based on that stressor, nor does he currently have any psychiatric diagnosis related to service. 

Reviewing the evidence of record, the Veteran's service records show that he served on active duty during the Vietnam War and the Persian Gulf War, but his DD-214s do not show combat duty; his MOS during his Vietnam era service was as a cook, and does not show he left the U.S. His MOS during the Persian Gulf, for which he did travel, was as a Food Service Specialist. However, the Veteran reported as a stressor witnessing the dead charred and burned bodies of soldiers during his Persian Gulf service. As evidence of this, the Veteran submitted a photograph purported to be taken by himself of one of those bodies. As such, the Board finds this sufficient evidence to presume the existence of this reported stressor. 

There is some evidence of record showing that the Veteran has a diagnosis of PTSD. Specifically, a February 2002 report of V A mental health consult found the Veteran to have "symptoms of PTSD", a May 2002 VA psychiatric assessment noted the Veteran to have PTSD related to involvement in the Persian Gulf Conflict, a July 2002 VA mental health outpatient treatment note also found the Veteran to have a diagnosis of PTSD, and a February 2006 mental health note found the Veteran to have PTSD. Additionally, the Veteran underwent an 8 week PTSD program in June 2006. 

However, there is also evidence of record showing that the Veteran does not have a diagnosis of PTSD. In that regard, the Board notes that several VA treatment 

- 5 - 

records from 2000 and 2002, including March 2002 and February 2002 treatment reports, show diagnoses of depression. In addition, since the Veteran's cerebrovascular accident in November 2001, he has been found to have some problems with diminished mental capacity, occasional mental confusion, and occasional problems with dementia related to that cerebrovascular accident. 

In order then to determine what specific psychiatric disabilities the Veteran had, and whether they were related to service, the Veteran was provided with a VA examination in August 2008. At that time, the Veteran was thoroughly examined, and his past medical history and claims file was thoroughly reviewed. The examiner found the Veteran to have an appropriate affect and a good mood, and was cooperative, friendly, and relaxed. He was oriented to time, person, and place. He had normal insight and judgment. There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts. He had good impulse control, and was able to maintain personal hygiene. His remote, recent, and immediate memory was mildly impaired. The examiner stated that, while the Veteran did meet the criteria for having a stressor, the Veteran did not meet the criteria for having PTSD. In support of this statement, the examiner indicated that the Veteran had virtually no symptoms of PTSD, and that at the Veteran's last visit to his psychiatrist, about a year and a half prior to this examination, it was noted that there were no more mood symptoms. The only psychiatric diagnosis the Veteran was given at that was dementia. 

As to the Veteran's diagnosis of dementia, a July 2009 addendum to the Veteran's August 2008 VA examination indicated that the examiner's opinion was that the Veteran's dementia was not due to service. In support of that opinion, the examiner noted that evidence of record showed that the Veteran's dementia was due to his cerebrovascular accident with hemiparesis, which occurred in November 2001, over ten years after the Veteran's discharge from active duty.
 
Thus, considering the above evidence, and all evidence of record, the Board finds that the preponderance of the evidence of record shows that the Veteran does not have a current diagnosis of PTSD, nor does the evidence show that his only other current psychiatric diagnosis, dementia, is related to service. As such, the Board 

- 6 - 

finds that the preponderance of the evidence is against this claim. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of entitlement for service connection for an acquired psychiatric disorder, including PTSD, must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 

ORDER 

Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD), is denied. 

J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals 

- 7  




